Name: Commission Regulation (EEC) No 1624/86 of 21 May 1986 fixing the amount of and detailed rules for the reduction in value of certain intervention stocks of butter and beef
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  processed agricultural produce
 Date Published: nan

 31 . 5 . 86 Official Journal of the European Communities No L 148 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1624 / 86 of 21 May 1986 fixing the amount of and detailed rules for the reduction in value of certain intervention stocks of butter and beef 1 March 1985 and which are expected to be disposed of before the end of the financial year 1986 , a reduction in value is hereby decided within the meaning of the second paragraph of Article 8 of Regulation (EEC) No 1883 / 78 . The amounts of the reduction in value are shown in the Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1883 / 78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund , Guarantee Section ^), as last amended by Regulation (EEC) No 1334 / 86 ( 2 ), and in particular the second paragraph of Article 8 and Article 9 thereof, Whereas the conditions laid down in the second paragraph of Article 8 of Regulation (EEC) No 1883 / 78 are met for reducing the value of certain stocks of old butter and beef which have been in storage since before 1 March 1985 and which are expected to be disposed of before the end of the financial year 1986 ; whereas the general budget of the European Communities for the financial year 1986 ( 3 ) provides for appropriations for that purpose ; Whereas the criteria on which the Commission is to decide what quantities are to be reduced in value in each Member State and the detailed rules concerning the calculation of the expenditure arising from that decision and the declaration of such expenditure to the EAGGF should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Fund Committee , Article 2 The Commission shall decide to what quantities of the individual products in each Member State the reduction in value referred to in Article 1 is to apply , having regard to the quantities of the products in question declared by the Member States as being in public storage and to forecasts of sales up to the end of the financial year . The quantities shall be communicated to the Member States and shall be entered as operations in the month covered by each decision in the accounts referred to in Article 4 of Commission Regulation (EEC ) No 1883 / 78 . Article 3 With a view to its declaration within the meaning of Commission Regulation (EEC ) No 3184 / 83 0 ), intervention expenditure in respect of the quantities of butter and beef which entered public intervention storage before 1 March 1985 shall be calculated using the tables in Annex IIIA or Annex VIA to this Regulation . HAS ADOPTED THIS REGULATION: Article 1 For butter , beef carcases , beef quarters and boned beef which have been in public intervention storage since before Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 April 1986 . (') OJ No L 216 , 5 . 8 . 1978 , p. 1 . ( 2 ) OJ No L 119 , 8 . 5 . 1986 , p. 18 . ( 3 ) OJ No L 358 , 31 . 12 . 1985 , p. 1 . 0 ) OJ No L 320 , 17 . 11 . 1983 , p. 1 . No L 148 / 2 Official Journal of the European Communities 31 . 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX AMOUNTS OF THE REDUCTION IN VALUE TO APPLY TO CERTAIN QUANTITIES OF BUTTER STOCKS AND BEEF STOCKS WHICH ENTERED INTO INTERVENTION STORAGE BEFORE 1 MARCH 1985 (per tonne) Product ECU Belgium Denmark Germany Greece France Ireland Italy Luxem ­ bourg Nether ­ lands United Kingdom I Bfrs Dkr DM Dr FF £ Irl Lit Lfrs F1 £ Butter 1381 64 095 11621 3 329,0 141 338 9 813 1035,9 2 046 642 64 095 3 751,0 854,4 Beef and veal : II  quarters 1013 47 015 8 524 2 416,0 103 675 7 092 759,9 1 501 266 47 015 2 722,5 626,7  boned 2 050 95 144 17 251 4 889,5 209 807 14 352 1 537,7 3 038 100 95 144 5 509,5 1 268,2 M em be r St at e Pr od uc t A N N E X E la N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S FO R Q U A N TI TI ES TA K EN IN TO ST O C K BE FO RE 1 M A R C H 19 85 O pe ra tio ns fro m 1 D ec em be r1 9 .. to 19 .. T A B L E A - C A L C U L A T IO N O F LO SS ES O N SA LE S A N D D E PR E C IA T IO N 31 . 5 . 86 Official Journal of the European Communities No L 148 / 3 L in e N o D es cr ip tio n U ni ts (*) A m ou nt pe ru ni t Q ua nt iti es V al ue 1 Q ua nt iti es in sto ck s as at 1D ec em be r1 9 .. T on ne s   2 Br ou gh tf or wa rd va lue pe ru ni t N at io na lc ur re nc y   3 = 1 x 2 V al ue of st oc ks as at 1 D ec em be r 19 .. N at io na lc ur re nc y   4 Qu an tit ies de pr ec iat ed T on ne s c '  5 A m ou nt of de pr ec iat io n pe ru ni t N at io na lc ur re nc y   6 = 4 x 5 TO TA L DE PR EC IA TI ON (to br in g fo rw ar d to Ta bl e C) N at io na lc ur re nc y   7 Qu an tit ies di sp os ed of be fo re de pr ec iat io n T on ne s   8 Va lue of qu an tit ies di sp os ed of be fo re de pr ec iat io n N at io na lc ur re nc y   * 9 Qu an tit ies di sp os ed of af ter de pr ec iat io n T on ne s   10 Va lue of qu an tit ies di sp os ed of aft er de pr ec iat io n N at io na lc ur re nc y   11 = 4 - 9 De pr ec iat ed qu an tit ies sti ll in sto ck T on ne s   12 = 11 x (2 - 5) Va lu e of de pr ec iat ed qu an tit ies sti ll in sto ck N at io na lc ur re nc y  13 = 1 - 4 - 7 N on -d ep re ci at ed qu an tit ies sti ll in sto ck T on ne s   14 = 13 x 2 Va lue of no n- de pr ec iat ed qu an tit ies sti ll in sto ck Na tio na lc ur re nc y 15 = 8 + 1 0 + 1 2 + 14 T O T A L Na tio na lc ur re nc y    15 a = 3 - 6 - 15 TO TA L LO SS ES (to be ca rri ed fo rw ar d to Ta bl e C ) N at io na lc ur re nc y   (') Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pl ac es . M em be r St at e A nn ex Il ia N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S FO R Q U A N TI TI ES TA K EN IN TO ST O C K BE FO RE 1 M A R C H 19 85 O pe ra tio ns fro m 1 D ec em be r1 9 .. to 19 .. TA B LE B - C A L C U L A T IO N O F T E C H N IC A L A N D FI N A N C IA L C O ST S Pr od uc t L in e N o D es cr ip tio n U ni ts (*) D at a R em ar ks 16 17 18 = 16 x 17 x R R Q ua nt iti es tak en in to sto ck fro m 1D ec em be r1 9 .. to 19 .. Fi xe d am ou nt fo re nt ry in to sto ck E N T R Y C O ST S T on ne s E C U /t on ne N at io na lc ur re nc y N o t re le va nt 19 20 21 22 = 19 or 20 x 21 x R R Qu an tit ies tre ate d fo rb on in g or co nv er sio n Qu an tit ies ob tai ne d fro m bo ni ng or co nv er sio n Fi xe d am ou nt fo rb on in g or co nv er sio n co sts C O ST S O F B O N IN G A N D C O N V E R SI O N T on ne s T on ne s E C U /t on ne N at io na lc ur re nc y N o t re le v a n t 23 24 25 - 23 x 24 x R R Qu an tit ies re m ov ed fro m sto ra ge fro m 1D ec em be r1 9 .. to 19 .. Fi xe d am ou nt fo rr em ov al co st s R E M O V A L C O ST S T on ne s E C U /t on ne N at io na lc ur re nc y No L 148 / 4 Official Journal of the European Communities 31 . 5 . 86 26 27 - (2 6 x 36 5) :1 2 28 29  (2 6 or 27 )x 28 x RR To nn es /m on th of sto ra ge To nn es /d ay of sto ra ge Fi xe d am ou nt fo rs to ra ge ST O R A G E C O ST S T on ne s T on ne s EC U/ to nn e/ da y/ m on th N at io na lc ur re nc y 30 N at io na lc ur re nc y 31 N at io na lc ur re nc y 32 N at io na lc ur re nc y 33 N at io na lc ur re nc y 34 = 18 + 22 + 25 + 29 + 30 + 31 + 32 + 33 T O T A L T E C H N IC A L C O ST S N at io na lc ur re nc y 35 = T ab le 2 FI N A N C IA L C O ST S N at io na lc ur re nc y () Qu an tit ies to be ex pr es se d in to nn es to th re ed ec im al pla ce s. A nn ex es m a an d V la M em be r St at e Pr od uc t N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S FO R Q U A N TI TI ES TA K EN IN TO ST O C K BE FO RE 1 M A R C H 19 85 Op er ati on s fro m 1 De ce m be r1 9 .. .t o 19 .. T A B L E C - SU M M A R Y D es cr ip tio n L os se s on sa le s (N at io na lc ur re nc y) T ec hn ic al co st s (N at io na lc ur re nc y) Fi na nc ia l co st s (N at io na lc ur re nc y) D ep re ci at io n 1. Op er ati on s fro m 1D ec em be r1 9 .. to .. 19 .. : (a) Ite m 15 a (T ab le A ) (b )I te m 34 (T ab le B) (c) Ite m 35 (T ab le B) (d )I te m 6 (T ab le A ) 31 . 5 . 86 Official Journal of the European Communities No L 148 / 5 2. C re di t ite m s ot he r th an th os e of ta bl e A I 3 .- 1 - 2 T O T A L T O B E T A K E N IN T O A C C O U N T U P T O 4. Am ou nt st ak en in to ac co un ta nd pa id up to th e en d of th e pr ec ed in g m on th 5. = 3 - 4 A M O U N T S T O B E T A K E N IN T O A C C O U N T A N D T O B E P A D IN Da ta fo rt he las tm on th of th e ac co un tin g ye ar ar e to be ex tra cte d fro m An ne x Vi a; O pe ra tio ns 1 De ce m be r1 9 .. to 30 N ov em be r1 9 .. : (a) Li ne HI (C )- (A nn ex V ia ); Da te ,s tam p an d sig na tu re of re sp on sib le ag en cy (b ) Li ne I( D )  (A nn ex V ia ); (c) Li ne II  (A nn ex V ia ); (d )L in e HI (B )5 ,t hi rd in de nt  (A nn ex V ia ). No L 148 / 6 Official Journal of the European Communities 31 . 5 . 86 Annexes Ilia and Via Member State Product NET LOSSES OF INTERVENTION AGENCIES FOR QUANTITIES TAKEN INTO STOCK BEFORE 1 MARCH 1985 For the period 1 December 19 . . to 19 . . TABLE D - DISPOSALS OF BUTTER OR BEEF ACCORDING TO THE APPROPRIATE REGULATIONS Quantities (tonnes) Receipts (National currency)' Commission Regulations (EEC) I. Disposals before depreciation: A. Normal disposals Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No B. Food aid Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No C. Special measures Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No Total I II. Disposals after depreciation : A. Normal disposals Regulation (EEC) No Regulation (EEC) No Regualtion (EEC) No B. Food aid Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No C. Special measures Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No Total II 31 . 5 . 86 Official Journal of the European Communities No L 148 / 7 Member State Annexes Ilia and Via NET LOSSES OF INTERVENTION AGENCIES FOR QUANTITIES TAKEN INTO STOCK BEFORE 1 MARCH 1985 For the period 1 December 1985 to 31 March 1986 TABLE E  DETERMINATION OF LOSSES ON SALES DUE TO THE DISPOSAL AT REDUCED PRICES OF BUTTER FOR (Regulation (EEC ) No . . ./. .) ( a1 ) Quantities disposed from 1 December 19 . . to 19 . . ( tonnes) (b1 ) Intervention price valid in the month of removal from stock (ECU) ( c1 ) Conversion rate ( d1 ) Value of quantities disposed from 1 December 19 . . to 19 .. (( 3l ) x ( b ,) x (Cl )) ( national currency ) (a2 ) Quantities disposed from to ( tonnes) (b2) Intervention price valid in the month of removal from stock (ECU ) (c2 ) Conversion rate (d2 ) Value of quantities disposed from to ((a2) x (b2) x (c2 )) (national currency ) (a3 ) Quantities disposed from to 31 March 1986 (tonnes) (b3 ) Intervention price valid in the month of removal from stock (ECU) ( c-t ) Conversion rate (d3 ) Value of quantities disposed from to 31 March 1986 (national currency ) ( f) Total value of quantities disposed , to enter on table D (( d1 ) x (d2 ) x (d3 )) (national currency) (g) Proceeds from sales from 1 December 1985 to 31 March 1986 (national currency) (national currency ) (national currency ) (h )  f - g Losses on sales to be taken into account from 1 December 1985 to 31 March 1986 (column ( b) of Annex II ) ( i ) Losses on sales to end of previous month ( j ) = h - i Losses on sales to be taken into account for the month of (column ( a ) of Annex II ) (national currency ) A nn ex es m a an d V la M em be r St at e Pr od uc t TA B LE F - R EC EI PT S IN A N T IC IP A T IO N O F LO SS ES O N SA LE S A N D C A L C U L A T IO N O F R ES U LT IN G D E D U C T IO N FR O M FI N A N C IA L C O ST S FO R TH E QU AN TI TI ES TA KE N IN TO ST O CK BE FO RE 1 M A RC H 19 85 Fi na nc ia l co st s to be de du ct ed (c ) x (d ) x ra te M on th of re ce ip t D at e of re ce ip t A m ou nt re ce iv ed N um be ro fd ay s un til en d of m on th C um ul at iv e to ta ls C os ts , In te re st 5 6 5 (a ) (b ) (c ) (d ) (e ) (f) Cu m ul at iv e co sts (co lu m n (b )( Ja nu ar y) ) D ec em be r Ja nu ar y C um ul at iv e in te re st (T ab le C, lin e 2 (F eb ru ar y) ) M on th ly to tal No L 148 / 8 Official Journal of the European Communities 31 . 5 . 86 Cu m ul ati ve co sts (co lu m n (b )( Fe br ua ry )) Ad ju stm en t( pr ec ed in g m on th ) Fe br ua ry C um ul at iv e in te re st (T ab le C, lin e 2 (M ar ch )) M on th ly to tal Cu m ul at iv e co sts (co lu m n (b )( N ov em be r)) Ad ju stm en t( pr ec ed in g m on th ) N ov em be r C um ul at iv e in te re st (T ab le C ,l in e 2 (D ec em be r)) M on th ly to ta l M em be r St at e D ep ar tm en to ra ge nc y w ith in th e m ea ni ng of Ar tic le 4 of Re gu lat io n (E EC )N o 72 9/ 70 : Y ea r A nn ex es U la an d V ia T A B L E 1 SI T U A T IO N O F A N D M O V E M E N T S IN PU B LI C ST O C K S FO R Q U A N TI TI ES TA K EN IN TO ST O CK BE FO RE 1 M A RC H 19 85 Pr od uc t (to nn es ) (') 31 . 5 . 86 Official Journal of the European Communities No L 148 / 9 In ta ke O ff ta ke M on th St oc ks at be gi nn in g of ea ch m on th To tal qu an tit y of pr od uc ts br ou gh ti nt o sto ra ge In te rv en tio n en tai lin g ac tu al m ov em en t fr om w ar eh ou se to w ar eh ou se To ta lq ua nt ity re m ov ed R em ov al tr an sa ct io ns en tai lin g ac tu al m ov em en t ou t of w ar eh ou se St oc ks at en d of ea ch m on th (a ) (b ) (c ) (d ) (e ) (f) - (a )+ (b )- (d ) D ec em be r Ja nu ar y Fe br ua ry M ar ch Ap ril M ay Ju ne Ju ly Au gu st Se pt em be r O ct ob er N ov em be r T ot al (5) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. to ta l (a )+ to ta l (f) (to ta l( a) + to ta l( f)) 36 5 A . N um be r of to nn es /m on th = 2 B. N um be ro ft on ne s/ da y = 24 M em be r St at e D ep ar tm en to ra ge nc yw ith in th em ea ni ng of Ar tic le 4 of Re gu lat io n (E EC ) N o 72 9 /7 0 : Y ea r A nn ex es O la an d V ia T A B L E 2 D E T E R M IN A T IO N O F FI N A N C IA L C O ST S FO R Q U A N TI TI ES TA K EN IN TO ST O CK BE FO RE 1 M A RC H 19 85 Pr od uc t Va lu e of qu an tit ies ca rri ed fo rw ar d Av er ag e va lu e (N at io na lc ur re nc y) T ot al st oc ks at be gi nn in g of ea ch m on th (T on ne s) (J) T ot al st oc ks at en d of ea ch m on th (T on ne s) (') Av er ag e sto ck (T on ne s) (*) Fi na nc ia lc os ts (N at io na lc ur re nc y) Pr od uc t va rie ty or ty pe N at io na lc ur re nc y To nn es (*) (a ) a '(e ) (d )+ (e ) (b ) (c )= (b ) (d ) (f) = 2 4 (g )= (c) x (f) x (i) T ot al va lu e De pr ec iat io n( s) N et va lu e No L 148 / 10 Official Journal of the European Communities 31 . 5 . 86 De du cti on du e to de lay in pa ym en tf or pu rc ha se s= Q ua nt iti es bo ug ht in x nu m be ro fm on th s de lay in pa ym en t 12 Av era ge ne ga tiv e sto ck ca rri ed fo rw ard fro m pr ev iou sf ina nc ial ye ar (R eg ula tio n (E EC )N o 15 50 /8 5) Av er ag e sto ck fo rt he ca lcu lat io n of fin an cia lc os ts V x jx i De du cti on du e to de lay in re m ov in g sto ck af ter pa ym en tf or qu an tit ies so ld = 36 5 (2) (A rti cle 1 (5 )o fR eg ul ati on (E EC )N o 46 7/ 77 ) In cre as e du e to de lay in pa ym en ta fte rr em ov al of qu an tit ies so ld = M x D x i (2) 36 5 + (A rti cle 1 (6 )o fR eg ul ati on (E EC )N o 46 7/ 77 ) FI N A N C IA L C O ST S 0) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. (2) To be sh ow n by op er ati on in an An ne x. A N N E X V la M em be r St at e D ep ar tm en to ra ge nc y wi th in th e m ea ni ng of Ar tic le 4 of Re gu lat io n (E EC )N o 72 9/ 70 : PU BL IC ST O R A G E Q U A N TI TI ES T A K E N IN T O S T O C K B E F O R E 1 M A R C H 19 85 Y ea r Pr od uc t Pa ge 1 31 . 5 . 86 Official Journal of the European Communities No L 148 / 11 L in e N o It em Qu an tit ies 0) Ra te pe ru ni t (E CU x co nv er sio n ra te )( 2) A m ou nt in na tio na lc ur re nc y R ef er en ce (a ) (b ) (c ) (d ) (e )= (c) x (d ) (f) I. A . B . C . Co sts ,m at er ia lo pe ra tio ns St an da rd am ou nt s: 1. En try co sts 2. R em ov al co st s 3. St or ag e co sts 4. O th er st an da rd am ou nt s Tr an sp or tc os ts, no sta nd ar d am ou nt O th er co st s t D . T ot al T o be ca rr ie d fo rw ar d to T ab le C n. Fi na nc in g co sts (T ab le 2) T o be ca rr ie d fo rw ar d to T ab le C (J) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pl ac es . (2) Da ta to be br ok en do w n fo re ac h pe rio d of va lid ity of am ou nt s ex pr es se d in EC U an d fo rc ha ng es in th e co nv er sio n ra te ,i n an A nn ex . Pa ge 2 L in e N o It em Q ua nt iti es R at e pe ru ni t A m ou nt in na tio na lc ur re nc y R ef er en ce s (a ) (b ) (c ) (d ) (e )= (c) x (d ) (f) m . A . Pr ic e di ff er en ce an d ot he r ite m s: D eb it: 1. St oc k at 1 D ec em be r 19 .. 2. Qu an tit ies bo ug ht in fro m 1 De ce m be r1 9 .. to 30 N ov em be r 19 .. Su b- to ta l l 3. O th er de bi t te rm s T O T A L D E B IT l No L 148 / 12 Official Journal of the European Communities 31 . 5 . 86 B . C re di t: 1. Qu an tit ies di sp os ed (T ab le 3) 2. Lo sse se xc ee di ng to ler an ce m ar gi n a) qu an tit ies lo st fix ed b) tol era nc e ma rg in c) qu an tit ies ex ce ed in g to ler an ce 3. St oc k at 30 N ov em be r 19 .. 4. A m ou nt s re co ve re d, fo rfe ite d; se cu rit ies 5. O th er cr ed it ite m s:  T ab le 4  ot he r  de pr ec iat io ns T O T A L C R E D IT T o be ca rr ie d fo rw ar d to T ab le C T O T A L D E B IT C . D eb it/ cr ed it ba lan ce (2) T o be ca rr ie d fo rw ar d to T ab le C (') Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. (2) De let e wh er e ap pr op ria te . A nn ex es m a an d V ia M em be r St at e De pa rtm en to ra ge nc y wi th in th e m ea ni ng of Ar tic le 4 of Re gu lat io n (E EC )N o 72 9/ 70 : Y ea r T A B L E 1 Pr od uc t SI T U A T IO N O F A N D M O V E M E N T S IN PU B LI C ST O C K S FO R QU AN TI TI ES TA KE N IN TO ST O CK BE FO RE 1 M A RC H 19 85 (to nn es )0 ) In ta ke O ff ta ke M on th St oc ks at be gi nn in g of ea ch m on th St oc ks at en d of ea ch m on th To ta lq ua nt ity of pr od uc ts br ou gh ti nt o sto ra ge In te rv en tio n en tai lin g ac tu al m ov em en t fr om w ar eh ou se to w ar eh ou se To tal qu an tit y re m ov ed R em ov al tr an sa ct io ns en tai lin g ac tu al m ov em en t ou t of w ar eh ou se a) (b ) c (d ) e) (f) » (a) + (b )- (d ) D ec em be r Ja nu ar y Fe br ua ry 31 . 5 . 86 Official Journal of the European Communities No L 148 / 13 M ar di Ap ril M ay Ju ne Ju ly A ug us t Se pt em be r O ct ob er N ov em be r T ot al 0) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. to ta l( a) + to ta l( f) B. N um be ro ft on ne s/ da y  (to ta l( a) + to ta l( f)) 36 5 A . N um be r of to nn es /m on th = 2 24 M em be r St at e A nn ex es O la an d V ia . T A B L E 2 D ep ar tm en to ra ge nc yw ith in th em ea ni ng of Ar tic le 4 of Re gu lat io n (E EC ) N o 72 9 /7 0 : Y ea r Pr od uc t D E T E R M IN A T IO N O F FI N A N C IA L C O ST S FO R Q U A N TI TI ES TA K EN IN TO ST O CK BE FO RE 1 M A RC H 19 85 Pr od uc t va rie ty or ty pe Va lu e of qu an tit ies ca rri ed fo rw ar d Av er ag e va lu e (N at io na lc ur re nc y) T ot al st oc ks at be gi nn in g of ea ch m on th (T on ne s) (*) T ot al st oc ks at en d of ea ch m on th (T on ne s) 0) Av er ag e sto ck (T on ne s) 0 Fi na nc ia l co st s (N at io na lc ur re nc y) N at io na lc ur re nc y To nn es (*) (a ) (b ) (a ) (d ) (e ) W 24 (g )- (c) x (f) x (i)  T ot al va lu e  D ep re ci at io n( s)  N et va lu e Q ua nt iti es bo ug ht in x nu m be r of m on th s de la y in pa ym en t No L 148 / 14 Official Journal of the European Communities 31 . 5 . 86 De du cti on du e to de lay in pa ym en tf or pu rc ha se s  12 Av era ge ne ga tiv e sto ck ca rri ed fo rw ard fro m pr ev iou sf ina nc ial ye ar (R eg ul ati on (E EC )N o 15 50 /8 5) Av er ag e sto ck fo rt he ca lcu lat io n of fin an cia lc os ts D ed uc tio n du e to de lay in re m ov in g sto ck af ter pa ym en tf or qu an tit ies so ld = V x jx i 36 5 (2) (A rti cle 1 (5 )o fR eg ul ati on (E EC )N o 46 7/ 77 ) M x D x i In cr ea se du e to de lay in pa ym en ta fte rr em ov al of qu an tit ies so ld = (2) + (A rti cle 1 (6 )o fR eg ul ati on (E EC )N o 46 7/ 77 ) 36 5 FI N A N C IA L C O ST S (x) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. (2) To be sh ow n by op er ati on in an An ne x. A nn ex V la M em be r St at e Y ea r Pr od uc t T A B L E 3 D ET A IL S O F LI N E ffl (B )( 1) O F A N N EX V ia RE LA TI N G T O G O O D S R EM O V ED FR O M ST O R A G E FO R Q U A N TI TI ES TA K EN IN TO ST O CK BE FO RE 1 M A RC H 19 85 31 . 5 . 86 Official Journal of the European Communities No L 148 / 15 Ty pe of re m ov al Q ua nt iti es (T on ne s) 0) Pr ic e (E C U /to nn e) V al ue (a ) (b ) (c )- (a )x (b ) 1. Qu an tit ies so ld inc lud ing sa mp les ne tw eig ht gr os sw eig ht  } 2. Qu an tit ies giv en as fo od aid (a) fro m 1 D ec em be r1 9 .. to 19 .. (b ) fro m 19 .. to 30 N ov em be r 19 .. 3. Qu an tit ies lo st (th ef ts, etc .): (a) fro m 1 D ec em be r1 9 .. to 19 .. (b ) fro m 19 .. to 30 N ov em be r1 9 .. 4. Qu an tit ies da m ag ed 5. Qu an tit ies re fu se d af ter se co nd qu ali ty co nt ro l (da iry pr od uc ts on ly ): (a) fro m 1 D ec em be r1 9 .. to .. . .. . 19 .. (b ) fro m 19 .. to 30 N ov em be r1 9 .. Ca rry fo rw ar d pr ice (N at io na lc ur re nc y/ to nn e) 6. O th er s (to be sp ec ifi ed ) LI N E ffl (B )( 1) O F A N N EX V ia " 0) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. A nn ex V la M em be r St at e Y ea r Pr od uc t No L 148 / 16 Official Journal of the European Communities 31 . 5 . 86 T A B L E 4 D ET A IL S O F LI N E ffl (B )( 5) O F A N N EX V ia RE LA TI N G T O O TH ER EL EM EN TS O F CR ED IT FO R Q U A N TI TI ES TA K EN IN TO ST O CK BE FO RE 1 M A RC H 19 85 Ty pe of re im bu rs em en t V al ue A. Re im bu rse me nt of co sts fo llo wi ng ref us al of pr od uc ts aft er se co nd qu ali ty co nt ro l (fo rd air y pr od uc ts on ly ) 1. Fi xe d co sts (to nn es x fix ed am ou nt x rep res en tat ive ra te) (a) fro m 1 De ce m be r1 9 .. to .. .. .. 19 .. ( ) (b) fro m 19 .. to 30 No ve m be r1 9 .. ( ) 2. St or ag e co sts (to nn es x da ys x sto ra ge co sts x re pr es en tat iv e ra te ) (a) fro m 1 De ce m be r1 9 .. to 19 .. ( ) (b) fro m 19 .. to 30 No ve m be r1 9 .. ( ) 3. Fi na nc ial co sts (pu rc ha se pr ice x da ys x % ): 36 5 (if pa ym en th as be en m ad e) (a) ( ): 36 5 (b ) ( ): 36 5 B. Re im bu rse m en to fs to ra ge co sts fo llo wi ng wi th dr aw al of pr od uc ts aft er sta tu to ry tim e lim its 1. To ba cc o (A rti cle 9 of Re gu lat ion (E EC )N o 33 89 /7 3) (to nn es x da ys x pe na lty ch arg e x rep res en tat ive ra te) (a) fro m 1 De ce m be r1 9 .. to 19 .. ( ) (b )f ro m 19 .. to 30 No ve m be r1 9 .. ( ) 2. Cer eals (Art icle 16 ofR egu lati on (EE C) No 183 6/8 2)( ton nes xd ays x ^ xre pre sen tati ve rate ) (a) fro m 1 De ce m be r1 9 .. to 19 .. ( ) (b ) fro m 19 .. to 30 N ov em be r1 9 .. ( ) - LI N E ffl - (B )( 5) O F A N N EX V ia A nn ex es Il ia an d V ia M em be r St at e Pr od uc t N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S FO R Q U A N TI TI ES TA K EN IN TO ST O C K BE FO RE 1 M A RC H 19 85 O pe ra tio ns fro m 1 D ec em be r1 9 .. to 19 .. T A B L E C - SU M M A R Y D es cr ip tio n L os se s on sa le s (N at io na lc ur re nc y) T ec hn ic al co st s (N at io na lc ur re nc y) Fi na nc ia l co st s (N at io na lc ur re nc y) D ep re ci at io n 1. O pe ra tio ns fro m 1 De ce m be r1 9 .. to 19 .. (a) Ite m 15 a (T ab le A ) (b )I te m 34 (T ab le B) (c) Ite m 35 (T ab le B) (d )I te m 6 (T ab le A ) 31.5.86 Official Journal of the European Communities No L 148 / 17 2. C re di t ite m s ot he r th an th os e of ta bl e A 1 3. - 1 - 2 T O T A L T O B E T A K E N IN T O A C C O U N T U P T O :. 4. Am ou nt st ak en in to ac co un ta nd pa id up to th e en d of th e pr ec ed in g m on th 5. = 3 - 4 A M O U N T S T O B E T A K E N IN T O A C C O U N T A N D T O B E PA ID IN Da ta fo rt he las tm on th of th e ac co un tin g ye ar are to be ex tra cte d fro m An ne x Vi a; O pe ra tio ns 1D ec em be r1 9 .. to 30 N ov em be r1 9 .. : (a ) Li ne HI (C )  (A nn ex V ia ); Da te ,s tam p an d sig na tu re of re sp on sib le ag en cy (b )L in e I( D )  (A nn ex V ia ); (c) Li ne II  (A nn ex V ia ); (d )L in e III (B )5 ,t hi rd in de nt  (A nn ex V ia) . No L 148 / 18 Official Journal of the European Communities 31 . 5 . 86 Annexes Ilia and Via Member State Product NET LOSSES OF INTERVENTION AGENCIES FOR QUANTITIES TAKEN INTO STOCK BEFORE 1 MARCH 1985 For the period 1 December 19 . . to 19 . . TABLE D - DISPOSALS OF BUTTER OR BEEF ACCORDING TO THE APPROPRIATE REGULATIONS Commission Regulations (EEC) Quantities (Tonnes) Receipts (National currency) I. Disposals before depreciation: I A. Normal disposals Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No B. Food aid Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No C. Special measures Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No Total II II. Disposals after depreciation : I A. Normal disposals Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No B. Food aid Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No C. Special measures Regulation (EEC) No Regulation (EEC) No Regulation (EEC) No Total EI 31 . 5 . 86 Official Journal of the European Communities No L 148 / 19 Annexes Ilia and Via Member State NET LOSSES OF INTERVENTION AGENCIES FOR QUANTITIES TAKEN INTO STOCK BEFORE 1 MARCH 1985 For the period 1 December 1985 to 31 March 1986 TABLE E  DETERMINATION OF LOSSES ON SALES DUE TO THE DISPOSAL AT REDUCED PRICES OF BUTTER FOR (Regulation (EEC) No (a1 ) Quantities disposed from 1 December 19 . . to 19 (tonnes) ( b1 ) Intervention price valid in the month of removal from stock (ECU) (c1 ) Conversion rate 19 (( a1 ) x (bi ) x (ct )) (national currency )(d1 ) Value of quantities disposed from 1 December 19 . . to (a2) Quantities disposed from to (tonnes) (b2) Intervention price valid in the month of removal from stock (ECU ) (c2) Conversion rate (d2) Value of quantities disposed from to ((a2) x (b2 ) x (c2 )) (national currency ) (a3 ) Quantities disposed from to 31 March 1986 (tonnes) (b3 ) Intervention price valid in the month of removal from stock (ECU) (c3 ) Conversion rate (d3 ) Value of quantities disposed from to 31 March 1986 (national currency) (national currency) (national currency) ( f) Total value of quantities disposed , to enter on table D ((d1 ) x (d2) x (d3 )) (g ) Proceeds from sales from 1 December 1985 to 31 March 1986 (h ) = f - g Losses on sales to be taken into account from 1 December 1985 to 31 March 1986 (column (b ) of Annex II ) ( i ) Losses on sales to end of previous month (j ) = h - i Losses on sales to be taken into account for the month of (column (a ) of Annex II ) (national currency ) (national currency) (national currency ) A nn ex es Il ia an d V ia M em be r St at e Pr od uc t TA BL E F - RE CE IP TS IN A N TI C IP A TI O N O F LO SS ES O N SA LE S A N D C A LC U LA TI O N O F R ES U LT IN G D ED U C TI O N FR O M FI N A N C IA L C O ST S FO R TH E Q U A N TI TI ES TA K EN IN TO ST O CK BE FO RE 1 M A RC H 19 85 M on th of re ce ip t D at e of re ce ip t A m ou nt re ce iv ed N um be ro fd ay s un til en d of m on th Fi na nc ia l co st s to be de du ct ed (c ) x (d ) x ra te C um ul at iv e to ta ls C os ts In te re st 36 5 (a ) (b ) (c ) (d ) (e ) (f) Cu m ul ati ve co sts (co lu m n (b )( Ja nu ar y) ) D ec em be r fa nu ar y C um ul at iv e in te re st (T ab le C, lin e 2 (F eb ru ar y) ) M on th ly to tal No L 148 / 20 Official Journal of the European Communities 31 . 5 . 86 Cu m ul ati ve co sts (co lu m n (b )( Fe br ua ry )) Ad ju stm en t( pr ec ed in g m on th ) Fe br ua ry C um ul at iv e in te re st (T ab le C ,l in e 2 (M ar ch )) M on th ly to ta l Cu m ul at iv e co sts (c ol um n (b )( N ov em be r)) Ad ju stm en t( pr ec ed in g m on th ) N ov em be r C um ul at iv e in te re st (T ab le C ,l in e 2 (D ec em be r)) M on th ly to ta l